Citation Nr: 1500307	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for onychomycosis, bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2003 to April 2011, including service in Iraq from July 2006 to October 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, in which the RO granted service connection for onychomycosis of the left and right toenails and assigned a noncompensable evaluation, effective April 12, 2011.  


FINDING OF FACT

The Veteran's onychomycosis, bilateral feet, involves less than five percent of the entire body or of exposed areas affected; and does not require systemic therapy.


CONCLUSION OF LAW

The criteria for a compensable disability rating for onychomycosis, bilateral feet, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.118, Diagnostic Code (DC) 7813 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for a compensable rating arises from his disagreement with the rating assigned when he was granted service connection, the Board finds that the Veteran's claim has been substantiated and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to VA's duty to assist, the Veteran was provided examinations in March 2011 and March 2013.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran has not reported, nor does the record show, that his onychomycosis has worsened since his most recent examination; thus, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In reviewing the evidence, the Board must consider whether separate ratings for different periods of time are warranted based on the facts.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the RO rated the Veteran under 38 C.F.R. § 4.118, DC 7813, which directs VA to rate the Veteran's disability as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.

In a March 2011 general examination report, a VA examiner reported that the Veteran presented with hyperpigmented nail dystrophy, bilaterally.  The examiner reported the following: symptoms of onychomycosis have been constant, the Veteran did not use therapy during the previous twelve month period, the condition did not affect his activities of daily living; and there were no associated cutaneous findings.  Treatment records dated June 2012 document thickened, brittle, and sometimes painful nails, and indicate that topical therapies were ineffective and the Veteran previously used Lamisil, an oral therapy, for four months.  The report of the Veteran's March 2013 examination indicates that the Veteran used an over-the-counter antifungal powder as needed and for at least six weeks, but not constantly, during the previous twelve month period.  The examiner noted that the condition worsened during the previous two year period and spread to the skin of the Veteran's feet.  During the previous year, the Veteran lost the entire right second toenail due to brittleness, but it regrew.  Physical examination revealed that the toenails of both feet were thickened and yellowish-gray in color, and the soles had mild slight yellowish scale.  The examiner diagnosed the Veteran with bilateral onychomycosis and tinea pedis, which is a natural progression of onychomycosis, and reported that less than 5 percent of the total body area and none of the exposed areas were affected by the Veteran's skin conditions.

After careful review of the evidence, the Board finds that DCs 7801 to 7805 are inapplicable here because the Veteran has not demonstrated scarring.  Additionally, a compensable rating is not warranted under DC 7806, which pertains to dermatitis and eczema, because less than 5 percent of the Veteran's entire body or exposed areas have been affected, and the evidence does not indicate that he used corticosteroids or other immunosuppressive drugs during any part of the period on appeal.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran's onychomycosis does not meet the criteria for a compensable rating.

The Board also finds that the criteria for rating skin disorders contemplate the severity and symptoms of the Veteran's disability since his onychomycosis has been productive of discoloration that he has treated with topical medication and since the schedular criteria also contemplate symptoms that are more severe than what has been demonstrated.  Thus, referral for extraschedular consideration is unnecessary.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Further, the record does not suggest, and the Veteran does not contend that referral for extraschedular consideration is warranted with regard to the combined effect of the Veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Lastly, the evidence does not show and the Veteran does not assert that he is unable to work due to this condition.  Thus, the issue of entitlement to a total disability rating has not been raised by the record, and thus, need not be referred for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable disability rating for onychomycosis, bilateral feet, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


